Citation Nr: 0815889	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  03-02 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for residuals of right 
ankle injury, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to March 
1981.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a November 2001 
rating decision of the VA Regional Office (RO) in Chicago, 
Illinois that denied an evaluation in excess of 20 percent 
for service-connected right ankle disability.

The appellant was afforded a videoconference hearing at the 
RO in September 2004 before the undersigned Veterans Law 
Judge sitting at Washington, DC.  The transcript is of 
record.  The case was remanded by decisions of the Board 
dated in November 2004 and March 2007.

The Board observes that in correspondence dated in May 2005 
and May 2006, the appellant appears to claim that he now has 
spine and neck problems related to right ankle disability, 
and that he is unemployable on account of the service-
connected disorder.  These matters are referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  Residuals of right ankle injury are manifested by 
limitation of motion, degenerative changes, painful motion, 
tenderness on palpation, occasional edema, and activity 
restrictions with reported increased pain, fatigability, and 
lack of endurance on use that equate to no more than marked 
limitation of motion; there is no indication of ankylosis. 

2.  No more than moderately severe right foot disability is 
clinically indicated.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of right ankle injury are not met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic 
Codes 5003, 5270, 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the symptomatology associated with 
his service-connected right ankle disability is more severely 
disabling than reflected by the currently assigned disability 
evaluation and warrants a higher rating.

Preliminary considerations - VA's duty to assist the veteran.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased compensation issue, 38 U.S.C.A. § 5103(a) 
requires at a minimum that the Secretary notify the claimant 
that to substantiate a claim, the claimant must provide or 
ask the Secretary to obtain medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 33 Vet.App. 27 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  This was 
accomplished in the statements of the case.  As with proper 
notice for an initial disability rating and consistent with 
the statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability. 
Vazquez-Flores.

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant, most recently in March 2007 and a January 
supplemental statement of the case, that fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her or his possession to the AOJ.  
Although an adequate notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of the claim and 
given ample time to respond.  The AOJ also readjudicated the 
case in a supplemental statement of the case issued in 
January 2008 after adequate notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

The Board finds that all necessary development has been 
accomplished, and that appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained extensive private 
treatment records since the initiation of the claim in May 
2001.  Social Security disability documentation has also been 
received.  The appellant presented testimony on personal 
hearing on appeal in September 2004.  The case was remanded 
for further development by the Board in November 2004 and 
March 2007.  He was afforded VA medical examinations in 
October 2001, May 2006, and most recently in July 2007.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Therefore, no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist in the development 
of the claim of entitlement to an increased rating for right 
ankle injury residuals. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claim is ready to be 
considered on the merits.

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7(2007).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor. 38 C.F.R. § 4.3 
(2007).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases. 38 
C.F.R. § 4.21(2007).  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision. Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When an unlisted condition is encountered, it will be 
permissible to rate the condition under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical location and symptomatology are closely 
analogous, when possible. 38 C.F.R. § 4.20 (2007).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(2007) in conjunction with otherwise applicable diagnostic 
code. See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), 
citing 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

The veteran's service-connected right ankle disability is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271 that 
provides for a 10 percent rating for moderate limitation of 
ankle motion.  Marked limitation of ankle motion warrants a 
20 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  Normal range of motion for the ankle is 20 degrees for 
dorsiflexion and 45 degrees for plantar flexion. 38 C.F.R. 
§ 4.71, Plate II.

Applicable rating criteria also include 38 C.F.R. § 4.71a, 
Diagnostic Code 5270 which provides that a 20 percent 
evaluation is assigned for ankylosis of the ankle in plantar 
flexion less than 30 degrees.  For ankylosis of the ankle in 
plantar flexion between 30 and 40 degrees, or in dorsiflexion 
between 0 and 10 degrees, a 30 percent rating is warranted.  
A 40 percent rating is warranted for ankylosis of the ankle 
in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (2007).

Alternatively, the veteran's service-connected right ankle 
may also be rated by analogy to 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2007) since aspects of the disorder are shown to 
affect foot function. See 38 C.F.R. §§ 4.20. 4.27 (2007).  
Under Diagnostic Code 5284, moderate residuals of foot 
injuries warrant a 10 percent evaluation.  A 20 percent 
evaluation requires moderately severe residuals of foot 
injuries.  A 30 percent evaluation requires severe residuals. 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2007).

Factual background

The veteran filed a claim for an increased rating for right 
ankle disability in May 2001.  On VA examination in October 
2001, pertinent medical history was recited.  It was noted 
that the appellant had previous employment in a variety of 
labor-intensive jobs but had not worked since 1993 on account 
of degenerative disc disease.  He complained of constant 
right ankle pain of six on a 10 scale and said that he had 
flare-ups of pain after walking approximately one block or in 
cold rainy weather.  The veteran related that pain increased 
to eight on a 10 scale in these instances and he would have 
to rest.  He stated that right ankle symptoms interfered with 
his activities because he could not run, jog, or play sports, 
and that this was a problem for him.  The veteran said that 
he took Vicodin three to four times a day, as well as Xanax, 
but denied having to use crutches, braces, a cane or 
corrective shoes.

On physical examination, the examiner stated that there was 
some swelling and puffiness around the lateral malleolus.  It 
was reported that there was no fluid buildup and only minimal 
crepitus.  It was noted that the veteran could not walk on 
the toes and heels of the right foot.  Right ankle 
dorsiflexion was to 12 degrees and planter flexion was 30 
degrees.  It was observed that when he walked, he threw his 
right foot out laterally and that it "slaps" when he 
walked.  An X-ray of the right ankle disclosed degenerative 
changes.  In diagnoses following examination, the examiner 
stated that the veteran had right foot drop related to a 
failed laminectomy, and opined that ankle pain and foot drop 
were not related to the service-connected ankle disorder.  

The veteran presented testimony on personal hearing on appeal 
in September 2004 to the effect that right ankle pain kept 
him up at night and that medication did not alleviate his 
symptoms.  He related that had constant swelling, walked with 
a limp, and that ankle function was significantly compromised 
at the end of the day.  He stated that the right ankle was 
essentially fixed in position, and that he could not engage 
in many activities as a result thereof.  The veteran said 
that he took Vicodin for back and right ankle pain.

Social Security Administration documentation was received in 
March 2006 which showed that the veteran was granted 
disability retirement in August 2001 on the basis of symptoms 
associated with degenerative disc disease and its post 
surgical residuals.  No right ankle problem was cited, 
although reference to such was made in the disability 
determination file.

Private clinical records dated between 2002 and 2006 reflect 
treatment for right ankle symptoms including pain and giving 
way.  An impression of degenerative joint disease with 
narrowing of the joint space and small joint effusion with 
abnormal sinus intensity was recorded in January 2005.  There 
was not evidence of any acute fracture.  A clinical entry in 
February 2005, it was reported that he was seen by a private 
practitioner, Dr. W., who had told him that nothing was wrong 
with his ankle, but that the veteran had disagreed.  Magnetic 
resonance imaging in February 2005 confirmed a subchondral 
cyst with significant articular space narrowing and 
subchondral sclerosis consistent with end stage post 
traumatic arthropathy.  In May 2005, it was noted that the 
appellant was wearing a fracture boot to stabilize the right 
ankle and decrease pain.  Dr. R. J. R. wrote in May 2006 that 
the veteran had "bone on bone" deformity on X-ray for which 
ankle fusion was indicated and would be scheduled shortly.  

On VA examination in May 2006, extensive clinical background 
history was reviewed.  The veteran related that the right 
ankle remained symptomatic.  It was observed that he entered 
the examination room in a walking boot in 40 degrees of 
external rotation, but could ambulate without it.  The 
veteran related that he could not bring the ankle into 
neutral rotation even when standing still, although it was 
reported that this could be accomplished with him in the 
supine position.  It was noted that he walked with a limp 
favoring the right leg.  He was not asked to heel or toe walk 
because of his complaints and the fact that the ankle had 
been immobilized by the walking boot. 

Range of motion of the right ankle when measured with a 
goniometer revealed active and passive dorsiflexion of 5 
degrees and planter flexion of 20 degrees.  Right ankle 
dorsiflexion strength was 1/5 and 5/5 on the left.  Inversion 
and eversion was normal on the left.  On the right foot, 
eversion range was zero from a neutral position with 
inversion of five degrees.  It was reported that strength 
could not be tested because of pain on inversion and 
eversion.  There was tenderness to palpation just distal to 
the lateral malleolus over the area of the sinus tarsi of the 
right hind foot, and over the anterior aspect of the 
tibiotalar joint anteromedially.

Circumference of the right calf was 37.5 centimeters and 36 
on the left.  Right ankle circumference was 25.5 centimeters 
and 24 on the left.  The examiner indicated that the 
increased right ankle measurement was due to soft tissue 
thickening in addition to a 1.3 centimeter decrease or 
atrophy of the left calf.  Following X-rays, diagnoses were 
rendered of lateral ligament strain, right ankle, and 
degenerative bone spurs of the anterior right ankle secondary 
to ligament injury.  In comments following the diagnosis, the 
examiner stated that the veteran did not have ankylosis, 
malunion of the os calcis or talus, nor had he had an 
astragalectomy.  It was felt that his history and examination 
suggested weakness, fatigability and previous indications of 
instability were related to service-connected disability.

The veteran was examined for VA compensation and pension 
purposes in July 2007.  It was noted that the claims folder 
was available.  Pertinent background history was reviewed.  
The examiner stated that the appellant continued to wear a 
moon boot at the right ankle when he was out of the house, 
but did not use a cane.  He estimated he could be on his feet 
for standing and walking at least 20 minutes.  The appellant 
related that he would often use a mobility cart at the 
grocery store.  He described a sense of crepitus at the right 
ankle but stated that he did not use any type of ointment or 
analgesic.  The appellant related that going up and down 
stairs was difficult in large part due to the right ankle.  
He indicated that he did not lift any heavy weight because he 
did not trust his low back or right ankle to support it.  It 
was reported that he had not had any injection or right ankle 
surgery since his last rating.

Physical examination with a goniometer disclosed four degrees 
of dorsiflexion and 28 degrees of plantar flexion with pain 
and stiffness in equal measure followed by fatigability and 
weakness, but no incoordination.  It was reported that range 
of motion was not reduced by repetitive range of motion 
testing.  The examiner stated that the veteran had 
approximately 60 percent of his ability to invert the right 
ankle as compared to the normal left ankle, and that this was 
accompanied by pain at the end range of motion.  It was 
determined that he had approximately 80 percent of the 
ability to evert the right ankle in contradistinction to the 
normal left ankle, with stiffness and pain.  His right calf 
was 1/8 of an inch larger in circumference than the left, and 
the right ankle was between 1/8 and 1/4 inch larger than the 
left.  He had a negative drawer sign at the right ankle.  
There was tenderness to mild palpation over the lateral 
malleolus, especially between the distal fibular head and the 
talus.  There was a mild degree of palpable crepitus during 
flexion and extension and inversion of the right ankle.  No 
right ankle edema was observed and he had adequate pedal 
pulses.  A callus was noted at the posterior aspect of the 
right calcaneus as well as some superficial mild abrasion 
from wearing the moon boot.  It was reported that the right 
ankle was "by no means" ankylosed, and that the veteran had 
mobility in the various planes as described.  It was reported 
that he was able to walk without his moon boot, but did have 
an antalgic gait with full foot placement and absence of a 
heel strike on the right.  He was not able to heel walk or 
toe walk on the right because of ankle discomfort.  An X-ray 
was obtained showing degenerative changes with irregular 
ossicle change involving the superior cortex of the talus 
possibly secondary to old trauma.  A diagnosis of 
osteoarthritis of the right ankle with historical and 
clinical features as described, was provided.  

Legal Analysis

The evidence shows that the veteran's service-connected 
bilateral ankle disability is manifested by limitation of 
motion, degenerative changes and painful motion that have 
been shown to be significant.  There are findings of 
tenderness to palpation and evidence of interference with 
prolonged walking, standing, and weight bearing.  However, 
when dorsiflexion and plantar flexion motion findings are 
quantitatively compared with the standard rating criteria, 
they do not equate to more than marked limitation of motion.  
The 20 percent evaluation is indicative of a disability 
involving marked limitation of motion.  Moreover, as shown 
above, a 20 percent rating is the highest schedular rating 
available for disabilities involving limitation of motion of 
the ankle.  An evaluation greater than 20 percent requires 
evidence of ankylosis of the ankle under 38 C.F.R. § 4.71a, 
Diagnostic Code 5270, which is not clinically demonstrated in 
this case.  Additionally, although reference was made to 
right ankle instability and giving way, no such 
symptomatology was elicited or confirmed on any VA 
examination during the appeal period.  The evidence does not 
show that he has had surgery on the right ankle.

The veteran is shown to be unable to heel or toe walk with 
the right foot, and this has somewhat been attributed to the 
right ankle.  The Board finds, however, that the evidence on 
the whole is reflective of more than moderately severe right 
foot impairment as no right foot mobility problems have ever 
been indicated.  It is not shown that there are any confirmed 
neurological residuals related to or involving the service-
connected right ankle joint.  In fact, the evidence documents 
that veteran receives Social Security disability and is 
unable to work due to severe intervertebral disc disease with 
radicular symptomatology, including right foot drop, which 
affects both lower extremities to a significant extent.  

Additionally, it has been indicated that the veteran reports 
flare-ups of pain, weakness, lack of endurance, and easy 
fatigability, especially upon activity and repetitive 
movements.  The Board finds, however, that any functional 
impairment that can be attributed thereto has been taken into 
account and is contemplated by the 20 percent rating 
currently in effect. See DeLuca v. Brown, 8 Vet App 202 
(1995).  Indeed, in July 2007, the examiner stated that range 
of motion was not functionally reduced by repetitive motion 
on motion testing.  This strongly suggests that a greater 
rating is not warranted based on functional losses, 
especially because the highest rating for limitation of 
motion has already been assigned.  The Board finds no basis 
for a higher or a separate compensable rating under 38 C.F.R. 
§ 4.45 or DeLuca in the instant case and an increased rating 
must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a disability evaluation in excess of the 20 
percent for the right ankle disorder. See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2005).


ORDER

An increased rating for residuals of right ankle injury is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


